Citation Nr: 0501425	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  04-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to an initial compensable rating for a right 
ear lobe scar.

4.  Entitlement to an initial compensable rating for a left 
ear lobe scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2003 
rating decision by the New York, New York Department of 
Veterans Affairs (VA) Regional Office (RO).  

In November 2004, a hearing before the undersigned Veterans 
Law Judge was held in Washington, DC.  A transcript of this 
hearing is of record.

In September 2004, the veteran submitted additional evidence 
that has not been reviewed by the RO.  The Board notes, 
however, that the veteran waived RO consideration of the 
additional evidence during her November 2004 hearing before 
the Board, permitting the Board to consider such records in 
the first instance.  See 38 C.F.R. § 20.1304(c) (effective 
October 4, 2004).  Hence, the claim will be considered on the 
basis of the current record.


FINDINGS OF FACT

1.  The veteran's schizophrenia  originated during her active 
service.

2.  The veteran does not currently have any PTSD.

3.  The disfigurement from the service-connected scars of the 
ear lobes more nearly approximates slight than moderate.

4.  The right ear lobe scar is adherent and depressed, but 
nontender on objective demonstration, is not poorly nourished 
or repeatedly ulcerated, causes no limitation of motion or 
function, and does not involve an area of more than 6 square 
inches.     

5.  The scar of the left ear lobe is adherent and depressed, 
but nontender on objective demonstration, is not poorly 
nourished or repeatedly ulcerated, causes no limitation of 
motion or function, and does not involve an area of more than 
6 square inches.  


CONCLUSIONS OF LAW

1.  Schizophrenia was incurred in active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  PTSD was not incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.304(f) (2004). 

3.  Entitlement to a compensable rating for the period prior 
to August 30, 2002, for the veteran's right ear lobe scar is 
not established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2002).   

4.  Entitlement to a compensable rating for the period prior 
to August 30, 2002, for the veteran's left ear lobe scar is 
not established.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 
(2002).   

6.  The veteran's scars of the right and left ear lobes 
warrant one 30 percent evaluation from August 30, 2002.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7800, 7801, 7803, 7804, 7805 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.   

With regard to the veteran's claims for initial compensable 
ratings for right and left ear lobe scars, the Board notes 
that VA's General Counsel has held that the notification 
requirements of the VCAA and the regulations implementing it 
are not applicable to initial evaluation issues.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by this opinion.  
See 38 U.S.C.A. § 7104(c) (West 2002).

However, the Board notes that the record reflects that the 
veteran has been informed of the requirements for the 
benefits sought on appeal, the evidence necessary to 
substantiate her claims, the information that she must 
provide to enable the RO to obtain evidence on her behalf, 
and the evidence that she should submit.  Moreover, the 
veteran has been afforded an appropriate VA examination and 
all indicated record development has been completed.  

With regard to the issue of entitlement to service connection 
for schizophrenia, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development is required to comply with the VCAA or the 
implementing regulations. 

With regard to the issue of entitlement to service connection 
for other psychiatric disability, to include PTSD, the record 
reflects that through the statement of the case and an April 
2002 letter from the RO, the veteran has been informed of the 
evidence and information necessary to substantiate her claim, 
the information required of her to enable VA to obtain 
evidence in support of her claim, the assistance that VA 
would provide to obtain evidence and information in support 
of her claim, and the evidence that she should submit if she 
did not desire VA to obtain such evidence on her behalf.  
Although VA did not specifically inform the veteran that she 
should submit any pertinent evidence in her possession, it 
did inform her of the evidence that would be pertinent and 
that she should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini, supra.

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded a VA psychiatric 
examination.  Neither the veteran nor her representative has 
identified any outstanding evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such available evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's claims.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).

The Board notes that 38 C.F.R. § 3.304(f) was amended during 
the pendency of this claim.  However, the amendment 
(effective May 7, 2002), which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the three criteria noted above.  See 67 Fed. Reg. 
10330-10332 (March 7, 2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran served on active duty from 
November 1985 to November 1989.  Her DD Form 214 indicates 
that her primary specialty was services specialist.

The veteran's service medical records note that she was seen 
for anxiety disorder, interpersonal problems and occupational 
problems.  Specifically, in April 1986, the veteran was 
referred to the mental health clinic by her course instructor 
because of interpersonal problems, which had led to some 
disciplinary action and less than optimal classroom 
performance.  In November 1986, the veteran was seen with 
complaints of stress, chest tightness and difficulty 
breathing.  She also complained that she had been 
discriminated against in her classes.  The assessment was 
anxiety disorder.  A December 1988 record of individual 
counseling notes that the veteran's conduct on the job was 
insubordinate and unbecoming of an individual approaching 
noncommissioned officer status.  Later that month, she 
received a letter of reprimand for lack of respect and 
insubordination towards a noncommissioned officer.

VA treatment records dated from December 2001 to March 2002 
note that the veteran was admitted to the VA domiciliary 
program and was seen for various psychiatric complaints.  The 
diagnoses at discharge included: psychotic disorder (not 
otherwise specified); rule out schizoaffective disorder; rule 
out schizophrenia; rule out substance-induced psychotic 
disorder; rule out PTSD; and alcohol dependence, in 
remission.

Treatment records from the [redacted] Vet Center note that the 
veteran was seen by social workers from 2002 to 2003.  Her 
complaints included psychotic episodes, difficulty 
concentrating, hyperarousal and suspiciousness.  She reported 
a history of abuse and neglect during her childhood.  She 
alleged that she was sexually harassed with unwelcome, 
suggestive words and gestures by her superior officer during 
her military service.  The diagnoses included alcohol 
dependence, PTSD and schizoaffective disorder.

An October 2003 VA psychiatric examination report notes the 
veteran's history of psychiatric complaints during service as 
well as her history of alcohol abuse, in remission for a few 
years.  The examiner also noted the veteran's history of 
interpersonal and occupational problems during service.  In 
addition, the examiner noted that the veteran had been taking 
antipsychotic medication since 2001, with little effect.  The 
veteran reported mild hallucinations, and a belief that she 
is able to see into the future.  Upon examination, she denied 
homicidal or suicidal thoughts.  She also denied panic 
attacks, depression, anxiety and impaired impulse control.  
She was oriented times three, and did not exhibit any memory 
loss.  Eye contact was reduced, and  the veteran exhibited 
mild obsessive and ritualistic behavior.  Speech content was 
bizarre, referential and paranoid.  The veteran displayed a 
lack of interest in social contacts and work experience.  The 
diagnoses included schizophrenia.  The examiner stated, 
"This disorder seems to wave [sic] started during [the 
veteran's] military service."  The examiner further stated 
that the veteran:

does not meet criteria for PTSD although 
there is one event in her childhood that 
may rise to the level of severe trauma, 
she doesn't have intrusive memories, or 
avoidance of those memories nor do they 
contribute to her difficulty in 
relationships.  She does not have startle 
response, is not hypervigilent nor has 
she feelings of foreshortened future.

In statements received by the RO in 2004, the veteran alleged 
that she was discriminated against and sexually harassed by 
her superiors during her military service.

In an August 2004 letter, the veteran's Vet Center 
readjustment counselor noted that the veteran was subjected 
to daily sexual harassment during her military service.  The 
counselor opined that this harassment "was of sufficient 
magnitude to effectively meet the DSM-IV stressor criterion, 
and created a series of post traumatic responses in [the 
veteran]."  The counselor's assessment was that the veteran 
had PTSD and mood disorder with depressive features.

The veteran testified during a November 2004 hearing before 
the Board that she had no psychiatric problems prior to her 
military service.  She alleged that after she was sexually 
harassed during service, she experienced symptoms of anxiety 
and depression and began abusing alcohol.  She testified that 
she was currently taking medication for auditory and visual 
hallucinations.



I.  Schizophrenia

The Board notes that the veteran was seen with psychiatric 
complaints on various occasions during her military service 
from 1985 to 1989.  The diagnoses included anxiety disorder 
and interpersonal problems.  Post-service medical evidence 
notes that the veteran was seen as early as December 2001 
with psychiatric complaints.  In addition, the veteran has 
provided testimony, that the Board has found to be credible, 
to the effect that she had psychiatric problems during the 
period from her discharge from service until initially 
seeking psychiatric treatment in 2001.  In addition, the 
October 2003 VA examination report notes a diagnosis of 
schizophrenia that seemed to have started during the 
veteran's military service.  No medical opinion indicating 
that the veteran's current schizophrenia is not etiologically 
related to service is of record.  

Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's schizophrenia. 

II.  PTSD

The veteran is also seeking service connection for PTSD.  
This issue turns on whether the veteran does, in fact, have 
PTSD.  As noted above, there must be medical evidence of a 
current disability.  The veteran's sincere belief that she 
has PTSD is not enough as she does not have the medical 
expertise or training necessary to diagnose her condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
veteran's Vet Center records note that the veteran is being 
treated for PTSD.  However, Vet Center records do not 
indicate that any psychological testing was accomplished 
before the diagnosis of symptoms of PTSD was rendered.  
Moreover, the diagnosis of PTSD was rendered by counselors 
and social workers, not by a physician.

The October 2003 VA psychiatric examination resulted in a 
conclusion that the veteran does not have PTSD.  The VA 
psychiatrist who examined the veteran reviewed the veteran's 
claims folder, including her VA treatment reports, reviewed 
the criteria for diagnosing PTSD, and concluded that the 
veteran did not have PTSD.  The examining psychiatrist 
specified reasons for that conclusion, noting that there was 
no evidence of intrusive memories, or avoidance of those 
memories, which contribute to difficulty in relationships.  
In addition, the VA examiner noted that the veteran did not 
have startle response, was not hypervigilent, and did not 
have feelings of foreshortened future.  

Under the circumstances, the Board concludes that the clear 
weight of the medical evidence favors the conclusion that the 
veteran does not have PTSD.  Since the weight of the evidence 
as described above clearly favors a denial of the claim for 
service connection for PTSD, the doctrine of giving the 
veteran the benefit of the doubt when the evidence is in 
relative equipoise is not for application.  See 38 U.S.C.A. § 
5107(b).  

Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases such as this one 
where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31. 

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  

Under the criteria in effect prior to August 30, 2002, a 10 
percent rating is assigned for superficial scars that are 
poorly nourished, with repeated ulceration, or that are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also be 
rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).  

In addition, a noncompensable rating is warranted for 
slightly disfiguring scars of the head, face, or neck.  A 10 
percent evaluation is warranted if the disfigurement is 
moderate.  Severe disfigurement, especially if producing a 
marked and unsightly deformity of the eyelids, lips, or 
auricles, warrants a 30 percent evaluation.  Disfiguring 
scars warrant a 50 percent evaluation if there is complete or 
exceptionally repugnant deformity of one side of the face, or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).  A note following 
Diagnostic Code 7800 provides that the 10 percent rating may 
be increased to 30 percent, the 30 percent to 50 percent and 
the 50 percent to 80 percent if in addition to tissue loss 
and cicatrization, there is marked discoloration, color 
contrast, or the like.  The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
central office.

Under the criteria which became effective August 30, 2002, 
disfigurement of the head, face, or neck is assigned a 10 
percent evaluation if there is one characteristic of 
disfigurement.  A 30 percent evaluation is warranted if there 
are visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features [nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips], or if there are two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
authorized if there is visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are four or five characteristics of disfigurement.  An 
80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2004).

Moreover, under the criteria which became effective August 
30, 2002, a 10 percent evaluation is authorized for 
superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2004).  A note following this diagnostic code 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of the skin over the scar.  
In addition, a 10 percent evaluation is authorized for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118,  Diagnostic Code 7804 (2004).  Notes following 
Diagnostic Codes 7803 and 7804 provide that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

In addition, the revised rating criteria continue to provide 
that other scars may be rated on the basis of limitation of 
function of  the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2004).

The rating criteria which became effective August 30, 2002, 
provide that scars, other than of the head, face or neck, 
that are deep or that cause limited motion warrant a 10 
percent if they involve an area or areas exceeding six square 
inches (39 sq. cm), a 20 percent evaluation if the area or 
areas exceed 12 square inches (465 sq. cm) a 30 percent 
evaluation if the area or areas exceed 72 square inches (465 
sq. cm) or a 40 percent evaluation if the area or areas 
exceed 144 square inches (929 sq. cm.).  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2004). 

A note following Diagnostic Code 7801 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or the trunk, 
will be separately rated and combined in accordance with 
§ 4.25 of this part.  Another note following Diagnostic Code 
7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  

The General Counsel of VA recently, citing United States 
Supreme Court and U.S. Court of Appeals for the Federal 
Circuit precedent, has held when a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the regulation identifies the types of claims to 
which it applies.  If the regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003 (November 19, 2003).

It appears to the Board that, in cases such as this, the 
General Counsel's opinion dictates that the former criteria 
for evaluating scars apply prior to the change in regulation, 
or August 30, 2002, and that the new criteria apply 
thereafter.

In any event, regardless of this interpretation, the Board 
notes that the retroactive reach of the new regulation under 
38 U.S.C.A. § 5110(g) can be no earlier than the effective 
date of that change.  See VAOPGCPREC 3-2000 (2000); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).  The RO considered 
the change in regulation; therefore, the Board may proceed 
with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In the case at hand, service medical records note that the 
veteran was seen in December 1986 with complaints of torn ear 
lobes, caused by her earrings.  In January 1989, she 
underwent surgical repair of the ear lobes.  Both ear lobes 
healed well.

An October 2003 VA scars examination report notes the 
veteran's concern that her ear lobe scars are disfiguring.  
Upon examination, both scars were adherent but not tender.  
The scars were whitish, deep and slightly depressed.  The 
right ear lobe scar measured "3x4 centimeter into 1/4 
centimeter into cartilage.,"  The left ear lobe scar 
measured 1 centimeter long and 1/4 centimeter wide.  There was 
no inflammation, keloid, or edema.  There was no gross 
distortion or asymmetry of any feature.  There were no areas 
of inderation or inflexibility.  There was no limitation of 
motion or other limitation of function.  The examiner stated 
that the scars were "somewhat" disfiguring; however, the 
veteran failed to report for photographs of the scars.  

By rating decision dated in December 2003, the RO granted 
service connection for right and left ear lobe scars, and 
assigned noncompensable evaluations for these disabilities.

During a November 2004 hearing before the Board, the veteran 
testified that the scars on her earlobes do not hurt; 
however, she also complained of pain in the ear lobes 
themselves during cold weather.  The veteran also testified 
that she feels unattractive because of her ear lobe scars.

With respect to the former criteria, the Board notes that the 
evidence shows that the scars are not poorly nourished with 
repeated ulceration, they are not tender or painful on 
objective demonstration, and they do not result in any 
limitation of motion or function.  The October 2003 examiner 
believed that the scars were somewhat disfiguring.  The 
veteran did not report for the photographs ordered in 
connection with the examination so there are no photographs 
depicting the scars in the record; however, the Board had the 
opportunity to observe the veteran at the November 2004 
hearing and is of the opinion that the scars are not more 
than slightly disfiguring.  Therefore, a compensable 
evaluation under the former diagnostic criteria is not 
warranted for either scar.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801, 7802, 7803, 7804, 7805 (2002).

With respect to the revised rating criteria, the Board 
concludes that one 30 percent evaluation is warranted for the 
scars of the left and right ear lobes on the basis of 
disfigurement.  In this regard, the Board notes that the 
medical evidence shows that the scars are adherent and 
slightly depressed.  The depression of the scars also 
suggests that there is tissue loss.  The tissue loss with two 
characteristics of disfigurement justifies the assignment of 
one 30 percent evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2004).  As previously noted, the retroactive reach 
of the revised regulation under 38 U.S.C.A. § 5110(g) can be 
no earlier than the effective date of that change, or August 
30, 2002.  Therefore, the 30 percent rating is warranted 
under the revised regulation from August 30, 2002.  

The Board notes that neither gross distortion nor asymmetry 
is present, neither scar is at least 5 inches in length or 
one-quarter inch in width, and the scarring does not involve 
an area of more than 6 inches.  Therefore, the scarring does 
not warrant an evaluation in excess of 30 percent on the 
basis of disfigurement.  In addition, the scarring is not 
productive of limitation of function, is not unstable and is 
not objectively shown to be painful.  Therefore, no 
appropriate basis exists for granting more than the one 30 
percent evaluation under the revised criteria.  


						(CONTINUED ON NEXT PAGE)



ORDER

Service connection schizophrenia is granted.  

Service connection for PTSD is denied.

A compensable rating for a scar of the right ear lobe prior 
to August 30, 2002, is denied.

A compensable rating for a scar of the left ear lobe prior to 
August 30, 2002, is denied.

Entitlement to one 30 percent rating for scars of the left 
and right ear lobes is granted for the period beginning 
August 30, 2002, subject to the criteria governing awards of 
monetary benefits.   



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


